DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is missing claim numbering.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maleki (US 2020/0182978, PCT filing date Oct. 6, 2016).
Claim 1: Maleki discloses A method of detecting an object (para 0006, 0033), comprising:
directing a transmitted light beam (para 0006, 0034) generated within a laser (para 0034, fig 1 element 102) to an aperture of a photonic chip (para 0035) via a circulator of the photonic chip (para 0034, fig 1 element 110)
receiving a reflected light beam at the aperture, the reflected light beam being a reflection of the transmitted light beam from the object (para 0006, 0034);
directing the reflected light beam to one or more photodetectors via the circulator (para 0034, fig 1 element 120); and
detecting a parameter of the object from the reflected light beam at the one or more photodetectors (para 0006, 0033)

Claim 2: Maleki discloses generating the transmitted light beam via the laser of the photonic chip (para 0034, fig 1 element 102)

Claim 4: Maleki discloses directing the transmitted light beam from the aperture towards a selected direction via a microelectromechanical (MEMS) scanner and directing the reflected light beam received from the selected direction toward the aperture (para 0034, fig 1 element 116)

Claim 5: Maleki discloses obtaining a local oscillator beam from the transmitted beam via a splitter between the laser and the circulator (para 0034, fig 1 element 108)

Claim 6: Maleki discloses combining the local oscillator beam with the reflected light beam at a location between the circulator and the one or more photodetectors (para 0034, fig 1 element 114)

Claim 7: Maleki discloses navigating a vehicle with respect to the object based on the parameter of the object (para 0171-0175)

Claim 8: Maleki discloses A Lidar system  (para 0006, 0033),, comprising:
a photonic chip for measuring a parameter of an object (para 0035), the photonic chip including:
an aperture by which a transmitted light beam generated within the photonic chip exits the photonic chip and by which a reflected light beam enters the photonic chip, the reflected light beam being a reflection of the transmitted light beam from the object (para 0034, fig 1)
one or more photodetectors configured to measure the parameter of the object from at least the reflected light beam (para 0034, fig 1 element 120);  and
a circulator integrated into the photonic chip, the circulator configured to direct the transmitted light beam toward the aperture and to direct the reflected light beam from the aperture to the one or more photodetectors (para 0034, fig 1 element 110)

Claim 9: Maleki discloses a laser integrated into the photonic chip, the laser generating the transmitted light beam (para 0034, fig 1 element 102)

Claim 11: Maleki discloses a microelectromechanical (MEMS) scanner configured to direct the transmitted light beam from the aperture towards a selected direction via and direct the reflected light beam received from the selected direction toward the aperture (para 0034, fig 1 element 116)

Claim 12: Maleki discloses a splitter between the laser and the circulator for obtaining a local oscillator beam from the transmitted light beam (para 0034, fig 1 element 108)

Claim 13: Maleki discloses a combiner between the circulator and the one or more photodetectors for combining the local oscillator beam with the reflected light beam (para 0034, fig 1 element 114)

Claim 14: Maleki discloses the Lidar system is associated with a vehicle, further comprising a navigation system configured to navigate the vehicle with respect to the object based on the parameter of the object (para 0171-0175)

Claim 15: Maleki discloses A vehicle (para 0001, 0171-0175), comprising:
a Lidar system for measuring a parameter of an object (para 0006, 0033), the Lidar system including a photonic chip (para 0035) including:
an aperture by which a transmitted light beam generated within the photonic chip exits the photonic chip and by which a reflected light beam enters the photonic chip, the reflected light beam being a reflection of the transmitted light beam from the object (para 0034, fig 1)
one or more photodetectors configured to measure the parameter of the object from at least the reflected light beam (para 0034, fig 1 element 120); and
a circulator integrated into the photonic chip, the circulator configured to direct the transmitted light beam toward the aperture and to direct the reflected light beam from the aperture to the one or more photodetectors (para 0034, fig 1 element 110); and
a navigation system configured to navigate the vehicle with respect to the object based on the parameter of the object (para 0171-0175)

Claim 16: Maleki discloses the Lidar system further comprises a laser integrated into the photonic chip, the laser generating the transmitted light beam (para 0034, fig 1 element 102)

Claim 18: Maleki discloses the Lidar system further comprises a microelectromechanical (MEMS) scanner configured to direct the transmitted light beam from the aperture towards a selected direction via and direct the reflected light beam received from the selected direction toward the aperture (para 0034, fig 1 element 116)

Claim 19: Maleki discloses the photonic chip further comprises a splitter between the laser and the circulator for obtaining a local oscillator beam from the transmitted light beam (para 0034, fig 1 element 108)

Claim 20: Maleki discloses the photonic chip further comprises a combiner between the circulator and the one or more photodetectors for combining the local oscillator beam with the reflected light beam (para 0034, fig 1 element 114)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki (US 20200182978) as applied to claims 1, 8, 15 above, and further in view of Asghari (US 2020/0025926).
Claim 3, 10, and 17: Maleki does not specifically disclose the Lidar system further comprises a single lens in free space in front of the aperture and through which the transmitted light beam and the reflected light beam pass.
Asghari discloses a vehicular LIDAR system comprising a photonic chip for object detection (para 0006-0010, fig 7), wherein the Lidar system further comprises a single lens in free space in front of the aperture and through which the transmitted light beam and the reflected light beam pass (fig 3, 4, element 92, para 0075, 0076).  It would have been obvious to modify the invention such that it comprised the above liitaitons, as taught by Asghari, in order to collimate the laser beam for object detection thereby reducing beam divergence and improving detection accuracy.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648